Per Curiam.

In this action, petitioner is attacking only the validity of his 1961 convictions. Inasmuch as petitioner is still subject to detention under his 1960 convictions habeas corpus does not lie. To entitle one to relief by habeas corpus a determination of the action in petitioner’s favor must effectuate a release from present confinement. Page v. Green, Supt., 174 Ohio St. 178; Neal v. Maxwell, Warden, 176 Ohio St. 206; and Lowther v. Maxwell, Warden, 175 Ohio St. 39.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.